COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON MOTION

Appellate case name:        In the Interest of N.I.W., A Child

Appellate case number:      01-18-00576-CV

Trial court case number:    2016-03594J

Trial court:                315th District Court of Harris County

       This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue (“parental termination case”). The appellate records
were completed in this case after the clerk’s record was filed on July 17, 2018, which set
appellant’s brief due to be filed within 20 days, or by August 6, 2018. See TEX. R. APP. P.
38.6(a)(2). On August 3, 2018, appellant’s appointed counsel, Elizabeth M. Bruman, filed
an unopposed motion for a first extension of time to file the appellant’s brief, requesting a
twenty-one day extension until August 27, 2018.

       Appeals in parental termination cases are to be brought to final disposition within
180 days of the date the notice of appeal is filed, so far as reasonably possible. See TEX.
ST. JUD. ADMIN. R. 6.2(a) (West 2016). The notice of appeal in this case was timely filed
on June 26, 2018, in the trial court from the June 21, 2018 decree for termination, by
counsel for the appellant, L.I.B., mother of the child, N.I.W., setting the 180-day
compliance deadline for December 21, 2018. See TEX. R. APP. P. 26.1(b). Although this
is appellant’s counsel’s first extension request and is unopposed, the accelerated schedule
in parental termination cases requires greater compliance with briefing deadlines and
greater scrutiny of extension requests. See, e.g., TEX. R. APP. P. 28.4(b)(2) (stating that
record extension requests in parental termination cases may be granted by appellate court,
but must not exceed 30 days cumulatively, absent extraordinary circumstances).

       Appellant’s counsel contends that an extension is needed because she needs
additional time because she has been busy preparing for trials and other work commitments
in other cases, in addition to a preplanned vacation, which has prevented her from
completing the brief on time. See TEX. R. APP. P. 10.5(b)(1)(C), 38.6(d).
      Accordingly, the appellant’s motion for an extension of time to file appellant’s brief
is GRANTED until August 27, 2018, but no further extensions will be granted absent
extraordinary circumstances. See TEX. R. APP. P. 38.6(d).

       It is so ORDERED.


Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually        Acting for the Court

Date: August 16, 2018